DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 2-7 are pending, Claim 1 has been cancelled, claim 2 is withdrawn, claims 3-4, 6-7 are currently amended, claim 5 is previously presented. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Election/Restrictions
Applicant’s election without traverse of Species AII, BI, and CIII (FIGs 4, 2, and 11A) in the reply filed on 04/25/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 20050022749 A1) to Amblard.
In regards to claim 3, Amblard anticipates a method of securing a coral propagule into a nursery structure, comprising the steps of: securing the coral propagule (Amblard; 8) to a ring mount device (Amblard; head 14); and securing the ring mount device into an elevating coral nursery system to heal and grow coral (Amblard; see FIGs 3, 5, and 6 where 8 connected to 14 is fastened to an elevated nursery system), wherein the ring mount device is operable to be overgrown, by the coral, to permanently secure it into the coral propagule's tissues or skeleton, or both of the coral propagule’s tissues and skeleton (As coral grows, the ring 14 will eventually be overgrown, which is why the ring is separable from the other components of the nursery such that it can be moved).

    PNG
    media_image1.png
    598
    451
    media_image1.png
    Greyscale

In regards to claim 6, Amblard anticipates the method of claim 3, wherein the ring mount device is configured to anchor the coral propagule based on: a predetermined coral propagule size, morphology, or nursery structure; and planting location or conditions (Amblard; 14 is capable of supporting or anchoring additions based on the size, morphology, or nursery structure [0055] where 14 can be various shapes to accommodate different animals).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20050022749 A1) to Amblard in view of (FR 3068865 A1) to Lourie.
In regards to claim 4, Amblard teaches the method of claim 3, further comprising the steps of: removing the ring mount device overgrown by the coral from the elevating nursery system (Amblard; see FIGs 3, 4, 5 where 14 is removable).
Amblard fails to teach through-inserting a male fastener through the ring mount device, wherein the ring mount device is physically secured to a natural or artificial substrate.
Lourie teaches through-inserting a male fastener through the ring mount device (Lourie; see FIGs 7-8 where male fastener 11, 10 fastens 17 to substrate 2), wherein the ring mount device is physically secured to a natural or artificial substrate (Lourie; substrate 2).

    PNG
    media_image2.png
    712
    828
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Amblard such that the grown undersea animals, such as corals, are fastened to the substrate such as a seafloor with the use of male fasteners. The motivation for doing so would be to securely fasten the base to places which may have current or undersea movement without it falling over or being swept away.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20050022749 A1) to Amblard in view of NPL “Securing Propagated Corals” 2008, Calfo.
In regards to claim 5, Amblard teaches the method of claim 3, but fails to teach it further comprising adding a coral-securing wire, line, or tie to the ring mount device.
Calfo teaches further comprising adding a coral-securing wire, line, or tie to the ring mount device (Calfo; “Tying, Banding, and Stitching Coral” where the use of thread or wire can be used to secure coral).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Amblard to include the step of securing the coral with wire, line, or tie as taught by Calfo. The motivation for doing so would be to use an inexpensive and easy method of securing the coral, ensuring the fragment isn’t lost or falls off during the growth cycle.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20050022749 A1) to Amblard in view of (US 20170196206 A1) to Ross.
In regards to claim 7, Amblard teaches the method of claim 3, but fails to teach wherein the ring mount device comprises a wire, a line, a clip, or a clamp addition for securing it into the nursery structure.
Ross teaches wherein the ring mount device comprises a wire, a line, a clip, or a clamp addition for securing it into the nursery structure (Ross; wire, line, see 203, 204 and FIG 2).

    PNG
    media_image3.png
    645
    592
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a tie to secure the coral base of Amblard to the nursery structure as taught by Ross. The motivation for doing so would be to use an inexpensive material to secure the base of Amblard. 

Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that “each and every element of claim 3 are not shown by the Amblard reference in complete detail.” … “the examiner in rejecting claim 3 has equated the “head” as taught in Amblard to the “ring mount device,” as recited in independent claim 3. The applicant respectfully disagrees with this equivalence.” … “the ring mount device, as claimed in claim 3, is a ring-shaped structure, and the coral propagule is secured to the body of the ring mount device (as opposed to receiving a coral into the cavity of the head, as taught in Amblard).”
Examiner respectfully disagrees. As written, the claim does not define the structure of the “ring mount device” in such a way that it would exclude the structure of the head of Amblard. As can be seen in FIGs 2, 5, 6, and 7 of Amblard, the “head” 14 has a ring shape since there is an opening 18 in a circular portion of 14. Therefore, Amblard teaches a “ring-shaped structure” secured to the body of the “ring mount device”, because as can be seen in FIG 5 and 6, the coral 8 is secured to the body of the ring shaped structure 14. The claim does not have any limitations that would exclude element 14 of Amblard from teaching and performing this function.

Applicant argues that “Securing of the coral propagule, as recited in claim 3, is also completely different from that taught in Amblard.”
Examiner respectfully disagrees. Claim 3 does not provide any steps or specific procedures which are not taught in Amblard. Amblard teaches securement of a piece of coral to a ring-shaped structure, and so as the claim is currently written, Amblard teaches these limitations.

Applicant argues that, “the Examiner merely makes an assumption about the coral propagule overgrowing a ring mount device and states that the ring mount device is therefore separable from other components of a nursery such that it can be moved” … “Examiner does not cite any clear recitations or disclosures, either explicit or inherent, from the reference that may anticipate the above claim feature.” … “Applicant believes Amblard fails to disclose at least the above referenced feature of independent claim 3.” … “There is no disclosure whatsoever in Amblard that the “head” is overgrown by the coral, to permanently secure it to the coral’s tissues, skeleton, or both.” 
Examiner respectfully disagrees. Claim 3 is written such that the method includes a ring mount device “operable to be overgrown, by the coral, to permanently secure it into the coral propagule’s tissues or skeleton, or both of the coral propagule’s tissues and skeleton.” this limitation indicates that a ring mount device must be capable of providing the intended function, which Amblard teaches. Understanding the growth of corals, the porous structure of element 14 is such that over time, a coral will overgrow element 14. Element 14 is therefore capable of being overgrown by coral due to the natural way in which coral grows and spreads out over time, and as such Amblard teaches the limitation as-written. 
Examiner notes that “operable to” and “configured to” language are broad statements which only indicate that the device be capable of performing the intended function, and Amblard teaches a ring-mount device 14 capable of being overgrown by the coral such as to permanently secure it into the coral propagule’s tissues or skeleton, or both.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647